


STEVENSON-WYDLER (15 USC 3710)
COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT


Between




THE REGENTS OF THE UNIVERSITY OF CALIFORNIA




and




VALLEY FORGE COMPOSITE TECHNOLOGIES, INC.
United States Industry Coalition Member Company




For




ACCELERATOR-DETECTOR COMPLEX FOR PHOTONUCLEAR DETECTION OF HIDDEN EXPLOSIVES




LLNL Case No. TC-02065-03

Lawrence Livermore National Laboratory


University of California, Livermore, CA 94551


Industrial Partnerships & Commercialization

April 17, 2003





 

--------------------------------------------------------------------------------

STEVENSON-WYDLER (15 USC 3710)
COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT MASTER TERMS
AND CONDITIONS
(hereinafter “CRADA Terms”) NO. TC-2065-03

BETWEEN

THE REGENTS OF TUE UNIVERSITY OF CALIFORNIA
(hereinafter “Laboratory”)

AND

VALLEY FORGE COMPOSITE TECHNOLOGIES, INC.
United States Industry Coalition Member Company(s)
(hereinafter “Participant”)


both being hereinafter jointly referred to as the “Parties.”

The U S Department of Energy (DOE) is the agency responsible for the
federally-owned facility known as Lawrence Livermore National Laboratory managed
and operated under a prime contract with DOE, designated Contract No.
W-7405-ENG-48.  This instrument constitutes the Master Terms and Conditions for
use in a series of Cooperative Research and Development Agreements (CRADA)
initiated by individual Joint Work Statements (JWS) under the Initiatives for
Proliferation Prevention (IPP) Program of the DOE, the United States Industry
Coalition, Inc. (USIC), and cooperating New Independent States (NIS) of the
Former Soviet Union (FSU) When these “CRADA Terms” are combined with an approved
JWS, the instrument constitutes a CRADA under the authority of the
Stevenson-Wydler Technology Innovation Act of 1980, as amended (15 USC 3710 et
seq).

ARTICLE I.

DEFINITIONS

A.

“Government” means the United States of America and agencies thereof.

B.

“DOE” means the Department of Energy, an agency of the Government.

C.

“Contracting Officer” means the DOE employee administering the Laboratory’s DOE
Contract.

D.

“Generated Information” means information produced in the performance of this
CRADA.





2




--------------------------------------------------------------------------------



E.

“Proprietary Information” means information which is developed at private
expense outside of this CRADA, is marked as Proprietary Information, and
embodies (i) trade secrets or (ii) commercial or financial information which is
privileged or confidential under the Freedom of Information Act (5 USC 552
(b)(4)).

F.

“Protected CRADA Information” means Generated Information which is marked as
being Protected CRADA Information by a Party to this CRADA and which would have
been Proprietary Information had it been obtained from a non-federal entity.

G.

“Subject Invention” means any invention of the Laboratory or Participant
conceived or first actually reduced to practice in the performance of work under
this CRADA.

H.

“Intellectual Property” means patents, Trademarks, copyrights, Mask Works,
Protected CRADA information, and other forms of comparable property rights
protected by Federal law and other foreign counterparts.

I.

“Trademark” means a distinctive mark, symbol, or emblem used in commerce by a
producer or manufacturer to identify and distinguish their goods or services
from those of others.

J.

“Mask Work” means a series of related images, however fixed or encoded, having
or representing the predetermined1 three-dimensional pattern of metallic,
insulating, or semiconductor material present or removed from the layers of a
semiconductor chip product; and in which series the relation of the images to
one another is that each image has the pattern of the surface of one form of the
semiconductor chip product (17 USC 901(a)(2)).

K.

“Participating NIS Institute” means the scientific institute of the New
Independent State of the Former Soviet Union that is performing work in support
of this CRADA.

L.

“Participating NIS Institute Invention” means any invention of the Participating
NIS Institute conceived or first actually reduced to practice in the performance
of work in support of this CRADA.

ARTICLE II.

STATEMENT OF WORK

Appendix A, Statement of Work, is hereby incorporated into this CRADA by
reference.





3




--------------------------------------------------------------------------------




ARTICLE III.

TERM, FUNDING, AND COSTS

A.

The effective date of this CRADA shall be the latter date of (1) the date on
which this instrument is signed by the last of the Parties hereto or (2) the
date on which it is approved by DOE The work to be performed under this CRADA
shall be completed within the time specified in the Statement of Work (SOW).

B.

The cost contribution of the Participant unless otherwise approved by the DOE
will be at least fifty percent (50%) of the total cost of the project.

The estimated contribution by the Participant and the Government for each
cooperative research project shall be as set forth in the specific SOW entered
into under this CRADA, subject to available funding.

C.

Neither Party shall have an obligation to continue or complete performance of
its work at a cost in excess of its estimated cost as contained in paragraph B
of this Article, including any subsequent amendment.

D.

Each Party agrees to provide at least thirty (30) days notice to the other Party
if the actual cost to complete performance will exceed the estimated cost.

ARTICLE IV.

PERSONAL PROPERTY

All tangible personal property produced or acquired under this CRADA shall
become the property of the Participant or the Government depending upon whose
funds were used to obtain it.  Such property will be identified in the Statement
of Work, Appendix A.  Personal property shall be disposed of as directed by the
owner at the owner’s expense.  All jointly funded property shall be owned by the
Government,

ARTICLE V.

DISCLAIMER

THE GOVERNMENT, THE PARTICIPANT, THE PARTICIPATING NIS INSTITUTE, AND THE
LABORATORY MAKE NO EXPRESS OR IMPLIED WARRANTY AS TO THE CONDITIONS OF THE
RESEARCH OR ANY INTELLECTUAL PROPERTY, GENERATED INFORMATION, OR PRODUCT MADE OR
DEVELOPED UNDER THIS CRADA, OR THE OWNERSHIP, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF THE RESEARCH OR RESULTING PRODUCT NEITHER THE GOVERNMENT,
THE PARTICIPANT, THE PARTICIPATING NIS INSTITUTE, NOR THE LABORATORY SHALL BE
LIABLE FOR SPECIAL, CONSEQUENTIAL, OR INCIDENTAL DAMAGES ATTRIBUTED TO SUCH





4




--------------------------------------------------------------------------------

RESEARCH OR RESULTING PRODUCT, INTELLECTUAL PROPERTY, GENERATED INFORMATION, OR
PRODUCT MADE OR DEVELOPED UNDER THIS CRADA.

ARTICLE VI.

PRODUCT LIABILITY

Except for any liability resulting from any negligent acts or omissions of the
Laboratory and the Participating NIS Institute, Participant indemnifies the
Government, the Participating NIS Institute, and the Laboratory for all damages,
costs, and expenses, including attorneys fees, arising from personal injury or
property damage occurring as a result of the making, using, or selling of a
product, process, or service by or on behalf of the Participant, its assignees
or licensees, which was derived from the work performed under this CRADA.  In
respect to this Article, neither the Government nor the Laboratory shall be
considered assignees or licensees of the Participant, as a result of reserved
Government and the Laboratory rights.  The indemnity set forth in this paragraph
shall apply only if Participant shall have been informed as soon and as
completely as practical by the Laboratory and/or the Government of the action
alleging such claim and shall have been given an opportunity, to the extent
afforded by applicable laws, rules, or regulations1 to participate in and
control its defense, and the Laboratory and/or the Government shall have
provided reasonably available information and reasonable assistance requested by
Participant No settlement for which Participant would be responsible shall be
made without Participant’s consent unless required by final decree of a court of
competent jurisdiction.

ARTICLE VII.

OBLIGATIONS AS TO PROPRIETARY INFORMATION

A.

If Proprietary Information is orally disclosed to a Party, it shall be
identified as such, orally, at the time of disclosure and confirmed in a written
summary thereof, appropriately marked by the disclosing parts, within ten (10)
days as being Proprietary Information.

B.

Each Party agrees to not disclose Proprietary Information provided by a
Participating NIS Institute or another Party to anyone other than the CRADA
Participant, the Participating NIS Institute, and the Laboratory without written
approval of the providing Party, except to Government employees who me subject
to the statutory provisions against disclosure of confidential information set
forth in the Trade Secrets Act (18 USC 1905).

C.

All Proprietary Information shall be returned to the provider thereof at the
conclusion of this CRADA at the provider’s expense.





5




--------------------------------------------------------------------------------



D.

All Proprietary Information shall be protected1 unless and until such
Proprietary Information shall become publicly known without the fault of the
recipient, shall come into recipient’s possession without breach of any of the
obligations set forth herein by the recipient, or shall be independently
developed by recipient’s employees who did not have access to such Proprietary
Information.

ARTICLE VIII.

OBLIGATIONS AS TO PROTECTED CRADA INFORMATION

A.

Each Party may designate as Protected CRADA Information, as defined in Article
I, any Generated Information produced by its employees, and with the agreement
of the other Party, designate any Generated Information produced by the other
Party’s employees All such designated Protected CRADA Information shall be
appropriately marked.

B.

For a period of five (5) years from the date Protected CRADA Information is
produced, the Parties agree not to further disclose such information except:

(1)

as necessary to perform this CRADA, including disclosure to the Participating
NIS Institute;

(2)

as provided in Article Xl;

(3)

as requested by the DOE Contracting Officer to be provided to other DOE
facilities for use only at those DOE facilities with the same protection in
place;

(4)

as requested by Participant for disclosure to other USIC members with the same
protection in place; or

(5)

as mutually agreed by the Parties in advance.

C.

The obligations of paragraph B of this Article shall end sooner for any
Protected CRADA Information which shall become publicly known without fault of
either Party, shall come into a Party’s possession without breach by that Parts
of the obligations of paragraph B of this Article, or shall be independently des
eloped by a Party’s employees who did not have access to the Protected CRADA
Information.

ARTICLE IX.

RIGHTS IN GENERATED INFORMATION

The Government shall have unlimited rights in all Generated Information produced
or provided by the Parties under this CRADA, except for information which is
disclosed in a Subject Invention disclosure being considered for patent





6




--------------------------------------------------------------------------------

protection1 protected as a Mask Work right, or marked as being copyrighted,
Protected CRADA Information, or Proprietary Information.

ARTICLE X.

EXPORT CONTROL

THE PARTIES UNDERSTAND THAT MATERIALS ANT) INFORMATION RESULTING FROM THE
PERFORMANCE OF THIS CRADA MAY BE SUBJECT TO EXPORT CONTROL LAWS AND THAT EACH
PARTY IS RESPONSIBLE FOR ITS OWN COMPLIANCE WITH SUCH LAWS.

ARTICLE XI.

REPORTS AND ABSTRACTS

A.

The Parties agree to produce the following deliverables:

(1)

an initial abstract suitable for public release at the time the CRADA is
approved by DOE;

(2)

other abstracts (final when work is complete, and others as substantial changes
in scope and funding occur);

(3)

a final report, upon completion or termination of this CRADA, to include a list
of Subject Inventions;

(4)

a semi-annual, signed financial report of the Participant’s in-kind
contributions to the project;

(5)

other topical/periodic reports where the nature of research and magnitude of
funding justify; and

(6)

computer software in source and executable object code format as defined within
the Statement of Work or elsewhere within the CRADA documentation.

B.

It is understood that the Laboratory has the responsibility to provide the above
information at the time of its completion to the DOE Office of Scientific and
Technical Information.

C.

Participant agrees to provide the above information to the Laboratory to enable
full compliance with paragraph B of this Article.

D.

It is understood that the Laboratory and DOE have a need to document the
long-term economic benefit of the cooperative research being done under this
CRADA.

Therefore, the Participant acknowledges a responsibility to respond to





7




--------------------------------------------------------------------------------

reasonable requests, during the term of this CRADA and for two years thereafter,
from the Laboratory for pertinent information.

ARTICLE XII.

PRE-PUBLICATION REVIEW

A.

The Parties agree to secure pre-publication approval from each other which shall
not be unreasonably withheld or denied beyond thirty (30) days.

B.

The Parties agree that neither will use the name of the other Party or its
employees in any promotional activity, such as advertisements, with reference to
any product or service resulting from this CRADA, without prior written approval
of the other Party.

ARTICLE XIII.

COPYRIGHTS

A.

The Parties may assert copyright in any of their Generated Information.
 Assertion of copyright generally means to enforce the copyright or give any
indication of an intent or right to enforce, such as by marking or securing
Federal registration.

B.

Each Party shall have the first option to retain ownership of copyrights in
works created by its employees or contractors Copyrights in jointly developed
works shall be jointly owned.

C.

For Generated Information, the Parties acknowledge that the Government has for
itself and others acting on its behalf, a royalty-free, non-transferable,
nonexclusive, irrevocable worldwide copyright license to reproduce, prepare
derivative works, distribute copies to the publics and perform publicly and
display publicly1 by or on behalf of the Government, all copyrightable works
produced in the performance of this CRADA, subject to the restrictions this
CRADA places on publication of Proprietary Information and Protected CRADA
information.

D.

For all copyrighted computer software produced in the performance of this CRADA,
the Party owning the copyright will provide the source code, an expanded
abstract as described in Appendix B (Abstract Format Description), the
executable object code and the minimum support documentation needed by a
competent user to understand and use the software to DOE’s Energy Science and
Technology Software Center, P.O. Box 1020, Oak Ridge, TN 37831.  The expanded
abstract will be treated in the same manner as Generated Information in
paragraph C of this Article.

E.

The Laboratory and the Participant agree that, with respect to any copyrighted
computer software produced in the performance of this





8




--------------------------------------------------------------------------------

CRADA, DOE has the right, at the end of the period set forth in paragraph B of
Article VIII hereof and at the end of each two-year interval thereafter, to
request the Laboratory and the Participant and any assignee or exclusive
licensee of the copyrighted software to grant a nonexclusive, partially
exclusive, or exclusive license to a responsible applicant upon terms that are
reasonable under the circumstances, provided such grant does not cause a
termination of any licensee’s right to use the copyrighted computer software If
the Laboratory or the Participant or any assignee or exclusive licensee ref uses
such request, the Laboratory and the Participant agree that DOE has the right to
grant the license if DOE determines that the Laboratory, the Participant,
assignee, or licensee has not made a satisfactory demonstration that it is
actively pursuing commercialization of the copyrighted computer software.

Before requiring licensing under this paragraph E, DOE shall furnish the
Laboratory/Participant written notice of its intentions to require the
Laboratory/Participant to grant the stated license, and the
Laboratory/Participant shall be allowed thirty (30) days (or such longer period
as may be authorized by the cognizant DOE Contracting Officer for good cause
shown in writing by the Laboratory/Participant) after such notice to show cause
why the license should not be required to be granted.

The Laboratory/Participant shall have the right to appeal the decision by DOE to
the grant of the stated license to the Invention Licensing Appeal Board as set
forth in paragraphs (b)-(g) of 10 CFR 781.65, “Appeals.”

F.

The Parties agree to place copyright and other notices, as appropriate for the
protection of copyright, in human readable form onto all physical media, and in
digitally encoded form in the header of machine readable information recorded on
such media such that the notice will appear in human readable form when the
digital data are off-loaded or the data are accessed for display or printout.

ARTICLE XIV.

REPORTING SUBJECT INVENTIONS

A.

The Parties agree to promptly disclose to each other every Subject Invention
which may be patentable or otherwise protectable under the Patent Act The
Laboratory agrees to promptly disclose to Participant every Participating NIS
Institute Invention which is reported to the Laboratory.  The Parties
acknowledge that the Laboratory and Participant will disclose their respective
Subject Inventions to DOE within two (2) months after the inventor first
discloses the Subject Invention in writing to the person(s) responsible for
patent matters of the disclosing Party.





9




--------------------------------------------------------------------------------



B.

These disclosures should be in sufficiently complete technical detail to convey
a clear understanding, to the extent known at the time of the disclosure, of the
nature, purpose and operation of the Subject Invention The disclosure shall also
identify any known actual or potential statutory bars, i.e., printed
publications describing the Subject Invention or the public use or on sale of
the Subject Invention in this country The Parties further agree to disclose to
each other any subsequent statutory bar that occurs for a Subject Invention
disclosed but for which a patent application has not been filed, All Subject
Invention disclosures shall be marked as confidential under 35 USC 205.

ARTICLE XV.

TITLE TO INVENTIONS

Whereas the Participant and Laboratory have been granted the right to elect to
retain title to Subject Inventions,

A.

Each Party shall have the first option to elect to retain title to any Subject
Invention made by its employees1 and such election shall be made within one year
of disclosure of the Subject Invention by each Party.  If a Party elects not to
retain title to any Subject Invention of its employees, then the other Party
shall have the second option to elect to retain title to the Subject Invention.

B.

For Subject Inventions made by the Laboratory and Participating NIS Institute
Inventions, the Laboratory will, by separate agreement1 provide Participant with
a non-exclusive, non-transferable, royalty-free license required by the
Participant for its own use in the field of use specified in Appendix C.
 Participant has a first option to negotiate for greater rights, such as
exclusive, transferable, domestic and foreign rights, and such rights shall be
royalty bearing If Participant obtains the right to sublicense, the sublicenses
must be royalty-bearing, and the Participant will pay a reasonable royalty to
the Laboratory The Laboratory will share equitably all net royalties received
for Subject Inventions and Participating MIS Institute Inventions with the
participating NIS Institute.

C.

For Subject Inventions made in whole or in part by Laboratory employees, the
Participant also have the option to negotiate an exclusive license in a field of
use on commercially reasonable terms.

D.

The Parties acknowledge that DOE may obtain title to each Subject Invention
reported under Article XIV for which a patent application or applications are
not filed pursuant to Article XVI and for which any issued patents are not
maintained by any Party to this CRADA.





10




--------------------------------------------------------------------------------



E.

The Parties acknowledge that the Government retains a nonexclusive,
nontransferable, irrevocable, paid-up license to practice or to have practiced
for or on behalf of the United States every Subject Invention under this CRADA
throughout the world.

ARTICLE XVI.

FILING PATENT APPLICATIONS

A.

The Parties agree that the Party initially indicated as having an ownership
interest in any Subject Inventions shall have the first opportunity to file U S
and foreign patent applications7 but it such Party does not file such
applications within six (6) months after election, then the other Party to this
CRADA may file patent applications on such inventions and the Party initially
having ownership shall fully cooperate in this effort.  The Parties will agree
as to who will file patent applications on any joint Subject Inventions.

B.

The Parties agree that DOE has the right to file patent applications in any
country in which neither Party desires to file a patent application for any
Subject Invention.  Notification of such negative intent shall be made in
writing to the DOE Contracting Officer within three (3) months of the decision
of the non-Inventing Party not to file a patent application for the Subject
Invention pursuant to Article XV, or not later than sixty (60) days prior to the
time when any statutory bar might foreclose filing of a U.S. patent application.

ARTICLE XVII.

TRADEMARKS

The Parties may seek to obtain Trademark/Service Mark protection on products or
services generated under this agreement in the United States or foreign
countries.  The ownership and other rights relating to this Trademark shall be
as mutually agreed to in writing by the Parties.  The Parties hereby acknowledge
that the Government shall have the right to indicate on any similar goods or
services it produces, that such goods or services were derived from and are a
DOE version of the goods or services protected by such Tradenlark/Sefl7ice Mark
with the Trademark of the owner thereof being specifically identified In
addition, the Government shall have the right to use such Trademark/Service Mark
in print or communication media

ARTICLE XVIII.

MASK WORKS

The Parties may seek to obtain legal protection for Mask Works fixed in
semiconductor products generated under this agreement as provided by Chapter 9
of Title 17 of the United States Code.  The rights to any Mask Work covered by
this provision shall be as mutually agreed to in writing by the Parties.  The
Parties acknowledge that the Government or others acting on its





11




--------------------------------------------------------------------------------

behalf shall retain a nonexclusive, paid-up, worldwide, irrevocable,
nontransferable license to reproduce, import, or distribute the covered
semiconductor product by or on behalf of the Government, and to reproduce and
use the Mask Work by or on behalf of the Government.

ARTICLE XIX.

COST OP INTELLECTUAL PROPERTY PROTECTION

Each Party shall be responsible for payment of all costs relating to copyright,
Trademark, and Mask Work filing, U.S. and foreign patent application filing and
prosecution and all costs relating to maintenance fees for U.S. and foreign
patents hereunder which are owned by the Party.

ARTICLE XX.

REPORTS OF INTELLECTUAL PROPERTY USE

The Parties agree to submit, upon request of DOE, a non-proprietary report no
more frequently than annually on efforts to utilize any Intellectual Property
arising under this CRADA.

ARTICLE XXI.

DOE MARCH-IN RIGHTS

For Subject Inventions made solely by the Participant and for assignments and
exclusive licenses by the Laboratory to the Participant in Subject Inventions
made in whole or in part by the Laboratory, DOE has march-in rights in
accordance with 15 USC 3710a(b)(1)(B) and (C).

For all other rights retained or transferred by the Laboratory in Subject
Inventions of the Laboratory, DOE has march-in rights in accordance with 48 CFR
27.3044(g).

ARTICLE XXII.

U.S. COMPETITIVENESS

The Parties agree that a purpose of this program is to provide substantial
benefit to the United States economy and the economy of the participating NIS.

A.

In exchange for the benefits received under this CRADA, the Participant
therefore agrees to the following;

Products, processes1 services, and improvements which are covered by
Intellectual Property developed under this CRADA shall be incorporated into the
Participant’s manufacturing facilities in the United States either prior to or
simultaneously with implementation outside the United States.  In any case, such
implementation outside the United States shall not result in reduction of
manufacture or use of the same products1 processes7 services, or improvements in
the United States.





12




--------------------------------------------------------------------------------



B.

The Laboratory agrees to a US Industrial Competitiveness clause in accordance
with its prime contract with respect to any licensing and assignments of its
Intellectual Property arising from this CRADA, except that any licensing or
assignment of its intellectual Property rights to the Participant shall be in
accordance with Paragraph A of this Article.

ARTICLE XXIII.

ASSIGNMENT OP PERSONNEL

A.

It is contemplated that each Party may assign personnel to the other Party’s
facility as part of this CR ADA.  Such personnel assigned by the assigning Party
to participate in or observe the research to be performed under this CRADA shall
not, during the period of such assignments, be considered employees of the
receiving Party for any purposes.

B.

The receiving Party shall have the right to exercise routine administrative and
technical supervisory control of the occupational activities of such personnel
during the assignment period and shall have the right to approve the assignment
of such personnel and/or to later request their removal by the assigning Party.

C.

The assigning Party shall bear any and all costs and expenses with regard to its
personnel assigned to the receiving Party’s facilities under this CRADA.  The
receiving Party shall bear facility costs of such assignments.

ARTICLE XXIV.

FORCE MAJEURE

No failure or omission by the Laboratory or Participant in the performance of
any obligation under this CRADA shall be deemed a breach of this CRADA or create
any liability if the same shall arise from any cause or causes beyond the
control of the Laboratory or Participant, including but not limited to the
following, which, for the purpose of the CRADA, shall be regarded as beyond the
control of the Party in question acts of God, acts or omissions of any
government or agency thereof, compliance with requirements rules, regulations,
or orders of any governmental authority or any office, department1 agency, or
instrumentality thereof, fire, storm, flood, earthquake, accident, acts of the
public enemy war, rebellion insurrection, riot, sabotage, invasion, quarantine,
restriction, transportation embargoes, or failures or delays in transportation.

ARTICLE XXV.

ADMINISTRATION OF THE CRADA

It is understood and agreed that this CRADA is entered into by the Laboratory
under the authority of its prime contract with DOE The Laboratory is authorized
to and will administer this CR ADA in all respects unless otherwise





13




--------------------------------------------------------------------------------

specifically provided for herein Administration of this CRADA may be transferred
from the Laboratory to DOE or its designee with notice of such transfer to the
Participant, and the Laboratory shall have no further responsibilities except
for the confidentiality, use, and/or nondisclosure obligations of this CRADA.

ARTICLE XXVI.

RECORDS AND ACCOUNTING SYSTEM

The Participant shall maintain records of receipts, expenditures, and the
disposition of all Government property in its custody related to the CRADA.

ARTICLE XXVII.

NOTICES

A.

Any communications required by this CRADA, if given by postage prepaid first
class U.S. Mail addressed to the Party to receive the communication, shall be
deemed made as of the day of receipt of such communication by the addressee, or
on the date given if by verified facsimile.  Address changes shall be given in
accordance with this Article and shall be effective thereafter, All such
communications to be considered effective, shall include the number of this
CRADA.

B.

The address, telephone numbers, and facsimile numbers for the Parties are as
follows:

(1)

For the Laboratory:

U.S. Mail Only:

The Regents of the
  University of California

Lawrence Livermore National Laboratory

Industrial Partnerships & Commercialization

P.O. Box 808, L-795

Livermore, CA 94551

FedEx, UPS, Freight:

The Regents of the
  University of California

Lawrence Livermore National Laboratory

Industrial Partnerships & Commercialization

7000 East Avenue, L-795

Livermore, CA 94550




Attn:

Catherine Elizondo

Tel:

(925) 422-0801

Fax:

(925)-423-8988





14




--------------------------------------------------------------------------------



(2)

For Participant:

U.S. Mail Only:

Valley Forge Composite Technologies, Inc.

628 Jamie Circle

King of Prussia, PA  19406

FedEx, UPS, Freight:

Valley Forge Composite Technologies, Inc.

628 Jamie Circle

King of Prussia, PA  19406




Attn:

Louis J. Brothers

Tel:

(610) 265-0262

Fax:

(610) 265-9262




ARTICLE XXVIII.

DISPUTES

The parties shall attempt to jointly resolve all disputes arising from this
CRADA.  If the Parties are unable to jointly resolve a dispute within a
reasonable period of time after submission of the dispute for resolution, said
dispute shall be adjudicated in a court of competent jurisdiction in the State
of California.  To the extent that there is no applicable U.S. Federal law, this
CRADA and performance thereunder shall be governed by the law of the State of
California.

ARTICLE XXIX.

ENTIRE CRADA AND MODIFICATIONS

A.

It is expressly understood and agreed that this CRADA with its Appendices
contains the entire agreement between the Parties with respect to the subject
matter hereof and that all prior representations or agreements relating hereto
have been merged into this document and are thus superseded in totality by this
CRADA This CRADA shall not be effective until approved by DOE.

B.

Any agreement to change any terms or conditions of this CRADA or the Appendices
shall be valid only if the change is made in writing, executed by the Parties
hereto, and approved by DOE.

C.

The Participant certifies that it has not and will not enter into an agreement
with the participating NIS Institute that conflicts with the terms of this
CRADA.  To the extent that any subsequent agreement between the Participant and
the Participating NIS Institute conflicts with the allocation of rights in
Participating NIS Institute inventions under this CRADA, the Participant agrees
that the terms of this CRADA will supersede the terms of such agreement.





15




--------------------------------------------------------------------------------

TERMINATION

This CRADA may be terminated by either Party upon thirty (30) days written
notice to the other Party.  In the event of termination by either Party each
Party shall be responsible for its share of the costs incurred through the
effective date of termination, as well as its share of the costs incurred after
the effective date of termination and which are related to the termination.  The
confidentiality, use, and/or nondisclosure obligations of this CRADA shall
survive any termination of this CRADA.

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
LAWRENCE LIVERMORE NATIONAL LABORATORY

BY:      

/s/ Michael R. Anastasio

NAME

Michael R. Anastasio

TITLE  

Director, Lawrence Livermore National Laboratory

DATE  July 14, 2003


 

VALLEY FORGE COMPOSITE TECHNOLOGIES, INC.

BY  

/s/ Louis J. Brothers

NAME  

Louis J. Brothers

TITLE  

President

DATE  

June 18, 2003





16


